DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the Specification does not include a “CROSS-REFERENCE TO RELATED APPLICATIONS” section that provides the information regarding the parent applications and their current status as either issued patents or abandoned applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0243138 to Spartz et al. (“Spartz”) in view of U.S. Patent No. 4,729,371 to Krueger et al. (“Krueger”).
With regard to Claims 1 and 15-17, Spartz discloses a fluorinated electret article in the form of polymeric fibers suitable for use as a filter.  See, e.g., Abstract, entire document.  Spartz discloses that the polymeric fibers can be in the form of a spunbonded fabric.  Paragraphs [0042] and [0045].  Spartz teaches that the fibers can be bicomponent fibers arranged concentrically, paragraph [0046], and be formed from polypropylene, poly-4-methyl-1-pentene, and blends or copolymers thereof.  Paragraph [0045].  Spartz discloses that the fluorination can occur via plasma discharge, paragraph [0061], and the electrical charge can occur via hydrocharging.  Paragraph [0067].  Spartz also discloses that the surface of the fibers exhibit a 45 to 60 atomic % fluorine.  Paragraph [0064].  Spartz does not specifically disclose In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 2, Spartz discloses that the nonwoven web can have a thickness greater than 0.25 mm.  Paragraph [0051].  With regard to Claims 3 and 12, Spartz does not report property values related to Q9 quality factor and C3F4H+ to C2F5+ ratio.  Nonetheless, it is reasonable to presume that these properties would be inherent to the material taught by the combination of Spartz with Krueger.  Support for the presumption is found because the combination of Spartz with Krueger renders obvious to the person having ordinary skill in the art the structural features of a spunbonded filtration web comprising bicomponent fibers with a concentric sheath-core configuration along with the similar attributes of the polymer components comprising polypropylene or poly-4-methyl-pentene and being hydrocharged and plasma-fluorinated to provide a greater than 40 atomic % of fluorine on the surface of the fibers.  It stands to reason that once the structural and processing limitations of a product are reached using the prior art, that any property inherent to that material would also have similar inherency to properties that are claimed.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 4 and 5, although Spartz discloses that the fabric can comprise meltblown or staple fibers, paragraph [0042], Spartz does not mandate their presence in combination with a spunbonded configuration.  With regard to Claim 6, Spartz discloses that the fibers can be provided with a charging additive, paragraph [0047], Spartz does not necessitate their presence.  With regard to Claims 7 and 8, Spartz teaches that sorbent particles, such as activated carbon, can be included in the webs.  Paragraph [0044].  With regard to Claim 9, Spartz discloses that the fibers can be quenched.  Paragraph [0049].  With regard to Claims 10 and 11, Spartz discloses that the nonwoven web can weigh in the range of 20 to 150 gsm and have a solidity of 3% to 10%.  Paragraph [0051].  With regard to Claim 13, Spartz discloses that the product has a fluorosaturation ratio greater than 300.  Paragraph [0065].  With regard to Claim 14, Spartz does not require the presence of heteroatoms in the bicomponent fibers.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,464,001 to Kirk et al. (“the ‘001 Patent”) in view of Spartz and Krueger. 
3F4H+ to C2F5+ ratio similar to the presently claimed invention.  The dependent claims also contain overlap in various structure and property limitations.  While the ‘001 Patent claims that the fabric contains meltblown fibers instead of spunbonded fibers and fails to specifically teach that the fibers are bicomponent sheath-core fibers, Spartz teaches the person having ordinary skill in the art that spunbonded and meltblown configurations are interchangeable in the art, and Krueger teaches that bicomponent sheath-core fibers are suitable for use in electret filters.  As, such Claims 1-17 are obvious over claims of the ‘001 Patent in combination with Spartz and Krueger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789